DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the specification, filed 06/01/2021, have overcome the previous specification objections.

Applicant’s amendments to the claims, filed 06/01/2021, have overcome the previous 35 USC §112(a) rejections.

Applicant’s amendments to the claims, filed 06/01/2021, have overcome the previous 35 USC §112(b) rejections.

Applicant’s arguments and amendments, filed 06/01/2021, with respect to the 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7, 10, 14-15, and 19 are objected to because of the following informalities:
Claim 1 recites “ring B is a membered heterocyclic ring.” [[6-]] has been deleted. For purposes of examination, claim 1 should be amended to include 6-, consistent with claims 15 and 19, and applicants remarks filed 06/01/2021.
Claim 10 recites “R1”, but there is no definition for R1. This should be fixed, as it appears that this clearly has the same definition for ring substituents.
Claims 1, 15, and 19 should have a proviso for, in Formula I, when Y3 is N or B, there should be substituent R1; in Formula II, when Y1 is N or B, there should be substituent R1; in Formula III, when Y3 is N or B, there should be substituent R1, to cover the situation analogous to the ligands shown in claim 10.
Claim 14 recites “Compound Cz… wherein i is an integer from 1 to 1600 and j is an integer from 1 to 468.” This should read “Compound Cz… wherein k is an integer from 1 to 1600 and l is an integer from 1 to 468.”
Claim 14 recites “…wherein the ligand LBj have…” This should read “…wherein the ligands LBj and LBl have…”
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein x is an integer from 1 to 1600…”, “wherein i is an integer from 1 to 1600…”, and “wherein k is an integer from 1 to 1600…” However, these ligands are deleted, so there is no antecedent basis for some of these values of x, i, and k.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites “wherein B ring is…” However, imidazole broadens the scope of the claim because it is not a 6-membered heterocyclic ring, and benzene broadens the scope of the claim because it is not a heterocyclic ring.
best option, just delete benzene and imidazole), rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers, et al., US 2014/0131663 A1, in view of Kwong, et al., US 2014/0039192 A1.

Claim 1. Beers teaches a compound (see ¶15; subset of compounds where one of prior art A5 to A8 is nitrogen; substituents not shown), as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Beers’ compound does not have a ligand of Formula I, II, or III, in that it has a benzene ring instead of an azaborine ring (in the aza-benzofuran moiety).
Kwong teaches that azaborine rings exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation (see ¶¶61-62), and that azaborine moieties can be incorporated into fused ring in the claimed bonding pattern (see Example 2 @ ¶¶148-150, as well as claim 4). These rings are replacements for benzene rings (see Table 1 and ¶¶57-59).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Beer’s benzene ring, part of the aza-benzofuran ring, with an azaborine ring in order to have the compound exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation.
This suggests at least the following subset of compounds, represented by claimed Formulae I, II, and III, coordinated to a metal Ir (substituents not shown):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Wherein in Formula I and III, Y1 is B or N, Y2 is N or B, and Y3 is C, and form an aromatic BN ring, and in Formula II, Y1 is C, Y2 is B or N, and Y3 is N or B, and the B and N are adjacent ring atoms
Ring A is pyridine (6-membered aromatic ring),
Ring B with two adjacent RB is a group of Formula IV,
Wherein X is O, S, or Se
A1 to A4 are each CRA1 to CRA4 or N, wherein one of A1 to A4 is N,
RA1 to RA4 are each defined by RA,
And * represents an attachment of the B ring to the aromatic BN ring,
Z1 and Z2 are independently selected from the group consisting of C and N;
RA and RB represent mono to the maximum allowable substitution, or no substitution, and each RA and RB is hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, and can optionally be joined to form a ring (see ¶15);
wherein the metal M is Ir (see ¶23);
wherein the metal M can be coordinated to other ligands (see ¶37).

Claim 2. Modified Beers teaches or suggests the compound of claim 1, wherein each RA and RB is hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (see ¶15). 

 Modified Beers teaches or suggests the compound of claim 1, wherein Z2 is C, and ring A is pyridine.

Claim 5. Modified Beers teaches or suggests the compound of claim 1, but not wherein ring A is a N-heterocyclic carbene with Z1 as a carbene atom.  
Kwong teaches metal complexes for organometallic compounds; these compounds have monoanionic bidentate ligands (see Table 2 @ ¶59). Kwong further teaches that ring A may be pyridine, or, alternatively, a NHC wherein prior art X1, analogous to Z2, is C (see ¶17, ¶¶18-20). Thus, Kwong suggests that pyridine and a NHC are equivalent rings which may be used in a ligand.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to tone of ordinary skill in the art to replace Beers’ pyridine ligand with ring A, a N-heterocyclic carbene with Z1 as a carbene atom, as this would have been the simple substitution of one known element for another with reasonable expectation of success (in this case, one neutral coordinating ring for another, with reasonable expectation of success suggested by Kwong’s teaching of equivalency). See MPEP §2143 B.

Claim 7. Modified Beers teaches or suggests the compound of claim 1,
wherein ring B together with two adjacent RB is a group of Formula IV:
wherein X is O, S, or Se (see ¶15),
A1 to A4 are each CRA1 to CRA4 or N, wherein one of A1 to A4 is N,
RA1 to RA4 are each defined by RA
And * represents an attachment of the B ring to the aromatic BN ring.

Claim 8. Modified Beers teaches or suggests the compound of claim 1, wherein in the compounds of Formula I or Formula II, Y3 is C, and if Y1 is N, then Y2 is B, or if Y1 is B, then Y2 is N.  

Claim 9. Modified Beers teaches or suggests the compound of claim 1, wherein in the compounds of Formula III, Y1 is C, and if Y2 is N, then Y3 is B, or if Y2 is B, then Y3 is N.  

Claim 10. Modified Beers teaches or suggests the compound of claim 1, wherein the Ligand LA is selected from the claimed group (see rejection of claim 1, above).

Claim 11. Modified Beers teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y (in general, from ¶15, and also due to specific and nonspecific compounds @ ¶25):
wherein LB and LC are each a bidentate ligand;
x is 1 or 2; y is 2 or 1; z is 0, i.e. LC is N/A; and x+y+z is the oxidation state of the metal M,
the bidentate ligands LB is second row, second ligand,
wherein each Y1 to Y8 (of applicable structures
Ra and Rb independently represent from mono substitution to the maximum possible number of substitution, or no substitution;
each Ra and Rb is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, and combinations thereof, and combinations thereof (see ¶15). 

Claim 12. Modified Beers teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y (in general, from ¶15, and also due to specific and nonspecific compounds @ ¶25):
wherein LB and LC are each a bidentate ligand;
x is 1 or 2; y is 2 or 1; z is 0, i.e. LC is N/A; and x+y+z is the oxidation state of the metal M,
the bidentate ligands LB is first row, rightmost ligand (substituted phenylpyridine ligand),
Ra and Rb independently represent from mono substitution to the maximum possible number of substitution, or no substitution;
each Ra and Rb is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, and combinations thereof, and combinations thereof (see ¶15). 

Claim 13. Modified Beers teaches or suggests the compound of claim 1, wherein LA26 is selected from the group consisting of at least LA26, LA148, LA270, LA482, LA609, LA821, LA948, LA1160, LA1287, LA1499 (in this case, starting from Beers’ exemplified LA ligands, see ¶22, and performing modification in view of Kwong) Realistically, the substituted equivalents and the ones with the change of ring A are likely obvious.

Claim 14.  Modified Beers teaches or suggests the compound of claim 13, wherein the compound is selected from compound Ax having a formula of least M(LA26)3, etc. (see claim 13 for ligands), compound By having a formula of M(LA26)2(LB161), etc. (see claim 13 for ligands), and compound Cz having a formula of M(LA26)(LB161)2, etc. (see claim 13 for ligands); in all cases i is 161.

Claim 15. Beers teaches an organic light emitting device (OLED) (see Figs. 1-2 and ¶¶46-49) comprising:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215);
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above) 

see ¶30, ¶71). 

Claim 17. Modified Beers teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene (see ¶34).

Claim 18. Modified Beers teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, which may be some of the compounds in the claimed group (see ¶35; first prior art compound is first claimed compound).

Claim 19. Beers teaches a consumer product (see ¶51) comprising:
an organic light-emitting device (OLED) (see ¶51; devices have OLEDs; see Figs. 1-2 and ¶¶46-49 for OLED), the OLED including:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215);
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above);
wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully transparent display, a flexible display, a laser printer, a telephone, a cell phone, a personal digital assistant (PDA), a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that, a vehicle, a theater or stadium screen, and a sign (see ¶51).

Claim 20. Modified Beers teaches or suggests formulation comprising a compound of claim 1 (isolated product and/or product plus host, and/or product plus host in a solution, as layers may be deposited by solution based processes; see ¶49). 

Claims 1-3, 5-6, 8-10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama, et al., US 2002/0063516 A1, in view of Kwong, et al., US 2014/0039192 A1.

Claim 1. Tsuboyama teaches a compound (see tables @ 80, any combination of CyN with CyC= Qn1, Qn2, Qx, Qz1, Qz2, Cn1, Cn2, which may be generalized as shown below; substituents not shown):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Tsuboyama’s compound does not have a ligand of Formula I, II, or III, in that it has a benzene ring instead of an azaborine ring (as part of the quinoline, quinoxaline, quinazoline, or cinnoline ring).
Kwong teaches that azaborine rings exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation (see ¶¶61-62), and that azaborine moieties can be incorporated into fused ring in the claimed bonding pattern (see Example 2 @ ¶¶148-150, as well as claim 4). These rings are replacements for benzene rings (see Table 1 and ¶¶57-59).
Therefore, at the effective filing date of the claimed nvention, it would have been obvious to one of ordinary skill in the art to replace Tsuboyama’s benzene ring, part of the quinoline, quinoxaline, quinazoline, or cinnoline ring, with an azaborine ring in order to have the compound exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation.
This suggests at least the following subset of compounds, represented by claimed Formula II, coordinated to a metal Ir (substituents not shown):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Wherein in Formula II, Y1 is B or N, Y2 is N or B, and Y3 is C, and form an aromatic BN ring, and in Formula II, Y1 is C, Y2 is B or N, and Y3 is N or B, and the B and N are adjacent ring atoms
Ring A is pyridine, pyrazine, pyrimidine, or pyrazole (5- or 6-membered aromatic ring),
Ring B with two adjacent RB is a pyridine, pyrimidine, pyridazine, or pyrazole ring (6-membered aromatic ring, as part of quinoline, quinoxaline, quinazoline, or cinnoline ring)
Z1 and Z2 are independently selected from the group consisting of C and N;
RA and RB represent mono to the maximum allowable substitution, or no substitution, and each RA and RB is hydrogen, halide, alkyl, or combinations thereof (see ¶35);
wherein the metal M is Ir, Rh or Pd (see ¶35);

A and RB is hydrogen, halide, alkyl, or combinations thereof (see ¶35). 

Claim 3. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein Z2 is C, and ring A is pyridine, pyrimidine, and imidazole, and optionally, each RA alkyl.  

Claim 5.  Modified Tsuboyama teaches or suggests the compound of claim 1, but not wherein ring A is a N-heterocyclic carbene with Z1 as a carbene atom.  
Kwong teaches metal complexes for organometallic compounds; these compounds have monoanionic bidentate ligands (see Table 2 @ ¶59). Kwong further teaches that ring A may be pyridine, or, alternatively, a NHC wherein prior art X1, analogous to Z2, is C (see ¶17, ¶¶18-20). Thus, Kwong suggests that pyridine and a NHC are equivalent rings which may be used in a ligand.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to tone of ordinary skill in the art to replace Tsuboyama’s pyridine ligand with ring A, a N-heterocyclic carbene with Z1 as a carbene atom, as this would have been the simple substitution of one known element for another with reasonable expectation of success (in this case, one neutral coordinating ring for another, with reasonable expectation of success suggested by Kwong’s teaching of equivalency). See MPEP §2143 B.

B alkyl.  

Claim 8. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein in the compounds of Formula II, Y3 is C, and if Y1 is N, then Y2 is B, or if Y1 is B, then Y2 is N.  

Claim 9. Modified Tsuboyama teaches or suggests the compound of claim 1. While claim 9 further limits Formula III, it does not positively recite the ligand is represented by Formula III, and thus the claimed compounds still meet all the limitations of claim 9.  

Claim 10. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein the Ligand LA is selected from first row, second or last entry, or second row, second or fourth entry (see rejection of claim 1, above).

Claim 13. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein LA is selected from the group consisting of at least LA259, LA262, LA598, LA601, LA937, LA940, LA1276, LA1279 (in this case, starting from Tsuboyama’s exemplified ligands, see Table 1, and performing modification in view of Kwong). Realistically, the substituted equivalents and the ones with the change of ring A are likely obvious.

see Fig. 1 and ¶¶5-16, ¶40) comprising:
an anode (anode 14);
a cathode (cathode 11);
and an organic layer disposed between the anode and the cathode (at least luminescence layer 12),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above) 

Claim 16. Modified Tsuboyama teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant, or the compound is a non-emissive dopant (see ¶41, ¶70). 

Claim 19. Tsuboyama teaches a consumer product (see ¶76) comprising:
an organic light-emitting device (OLED) (see ¶76; devices have OLEDs; see Fig. 1 and ¶¶5-16, ¶40 for OLED), the OLED including:
an anode (anode 14);
a cathode (cathode 11);
and an organic layer disposed between the anode and the cathode (at least luminescence layer 12),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above
wherein the consumer product is selected from the group consisting of a flat panel display (see ¶76).

Claim 20. Modified Tsuboyama teaches or suggests formulation comprising a compound of claim 1 (isolated product itself may be regarded as a formulation). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon for some subject matter is considered pertinent to applicant's disclosure:
Tsuboyama, et al., US 2002/0063516 A1, could likely be used for quinoline, quinoxaline, quinazoline, or cinnoline rotated with respect to the metal center, as the reference in general does not specify the orientation of ring CyC. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721